DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Office Action is responsive to the communications filed on 12 August 2021.  Claims 1-20 are pending.
Examiner's Statement of reason of Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method, apparatus, and computer program product for generating a structured article. 
The prior art made record fails to anticipate or make the claimed invention. Specifically, the prior arts fail to teach “a method, comprising: receiving, using a processor of a system and from a user, input for generating an article, wherein the input comprises (i) an indication of topic-specific requirements for the article that are dependent upon a topic of the article and (ii) an indication of non- topic-specific requirements for the article that are independent of the topic of the article; creating, using a natural language processing algorithm and from the topic-specific requirements, at least one query from the input, wherein the at least one query comprises a machine language query expression, wherein the creating comprises augmenting the at least one query based upon at least one of the non-topic-specific requirements, wherein the creating comprises expanding the input by adding additional query expressions to the at least one query, wherein the additional query expressions are based in part on subsections added to the input, wherein the subsections are identified based upon a 
 Furthermore, the dependent claims are patentable for at least the same reasons as their respective base claims. For at least these reasons, Claims 1-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN HOPE whose telephone number is (571)270-5079.  The examiner can normally be reached on Mon-Thr - 7-4:30, Fri - 7-3:30, Alt. Fri Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D Vu can be reached on (571)272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARRIN HOPE

Art Unit 2173



/HAOSHIAN SHIH/Primary Examiner, Art Unit 2173